 WINSTON & GREEN647Winston Bros.Company and Green Construction Company d/b/aWinston & GreenandT.J.Turner.Case No. 20-CA-2001-3.January 30, 1962DECISION AND ORDEROn September 18, 1961, Trial Examiner Howard Myers issued hisIntermediate Report, finding that Respondent had engaged in unfairlabor practices in violation of Section 8(a) (1) and (3) of the Actand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a brief in support thereof. The General Counselfiled a brief in support, of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the Trial Examiner's rulings and findsno prejudicial error.The rulings are hereby affirmed.The Boardhas considered the Intermediate Report, the exceptions and briefs,and the entire record in this case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Winston Bros. Companyand Green Construction Company d/b/a Winston & Green, Fresno,California, their respective officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form,join, orassistthe Hod Carriers Building and Construction Laborers,Local 294, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any and all such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.(b)Discouraging membership in Hod Carriers Building and Con-struction Laborers, Local 294, and encouraging membership in Tunnel135 NLRB No. 68. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Rock Workers of America, by transferring, laying off, or dis-charging and refusing to reinstate any of its employees, or by dis-criminating in any manner in regard to their hire or tenure of em-ployment or any term or condition of their employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to T. J. Turner, Sidney G. Andrus, and Richard LeeFisher immediate and full reinstatement to the jobs each held onJanuary 31, 1961, or substantially equivalent positions, without preju-dice to his seniority or other rights and privileges.(b)Make whole T. J. Turner, Sidney G. Andrus, and Richard LeeFisher for any loss of pay they may have suffered by reason of thediscrimination against them by payment to each of a sum of moneyequal to the amount which each normally would have earned as wagesfrom January 31, 1961, to the date of Respondent's offer of reinstate-ment, less his net earnings during said period.(c)Preserve and, upon request, make available to the Board or toits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpay dueand their right of reinstatement under the terms of this Order.(d)Post at the jobsite where it is currently performing the so-called Pacific Gas & Electric tunnel job, copies of the notice attachedhereto marked "Appendix." 1 Copies of said notice, to be furnishedby the Regional Director for the Twentieth Region, shall, after beingduly signed by Respondent's representative, be posted immediatelyupon receipt thereof, and be maintained for a period of 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply therewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,'In the event that this Order Is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " WINSTON & GREEN649to form labor organizations, to join or assist Hod Carriers Build-ing and Construction Laborers, Local 294, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all of such activities, except tothe extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the NationalLabor Relations Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL offer to T. J. Turner, Sidney G. Andrus, and RichardLee Fisher immediate and full reinstatement to the job each heldon January 31, 1961, or substantially equivalent positions, withoutprejudice to any seniority or other rights and privileges pre-viously enjoyed, and make them whole for any loss of pay sufferedas a result of our discrimination against them.All our employees are free to become or remain members of theabove-named Union, or any other labor organization, except to theextent that this right may be affected by an agreement in conformitywith Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.WINSTON BROS. COMPANY AND GREENCONSTRUCTION COMPANY D/B/A WIN-STON & GREEN,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate with the Board's Regional Office (830Market Street, Room 703, San Francisco 2, California; TelephoneNumber, Yukon 6-3500) if they have any question concerning thisnotice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed on February 23 and March 14,1961,1respectively,by T. J.Turner, the General Counsel of the National Labor Rela-tions Board,herein respectively called the General Counsel 2 and the Board,through1Unlessotherwise noted,all dates mentioned herein referto 1961.aThisterm specifically includes counsel forthe General Counsel appearing at thehearing. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe then Acting Regional Director for the Twentieth Region (San Francisco, Cali-fornia), issued a complaint, dated April 14, against Winston Bros. Company andGreen Construction Company d/b/a Winston & Green, herein called Respondent,alleging that Respondent has engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1) and (3) and Section2(6) and (7) of the National Labor Relations Act, as amended from time to time,61 Stat. 136, herein called the Act.Copies of the charges and complaint, together with notice of hearing thereon, wereduly served upon Respondent and copies of the complaint and notice of hearingwere duly served upon Turner.Specifically, the complaint, as amended at the hearing, alleges that Respondent:(1) on or about January 30, assigned Turner, a member of Hod Carriers Buildingand Construction Laborers, Local 294 (herein called either the Union or Local 294),to a lower-paying and less agreeable job, on or about January 31, laid off Turner,and on or about February 13, terminated Turner's employment, and thereafter re-fused to reinstate him, all because certain of its employees who were members oradherents of Tunnel and Rock Workers of America (herein called Tunnel Workers)refused to work with Turner; (2) on or about January 31, assigned Sidney G. Andrusand Richard Lee Fisher, members of Local 294, to lower-paying and less agreeablejobs because certain of its employees who were Tunnel Workers members or adher-ents refused to work with Andrus and Fisher, and on or about February ,7 terminatedthe employment of Andrus and Fisher, and thereafter refused to reinstate them totheir former jobs, because of their unwillingness to accept or continue employmentin their former job assignments on terms and conditions not applicable to otheremployees; and (3) by the aforesaid conduct and by other acts and conduct, inter-fered with, restrained, and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act.On April 27, Respondent duly filed an answer denying the commission of theunfair labor practices alleged.Pursuant to due notice, a hearing was held on May 10, 11, and 12, before the dulydesignated Trial Examiner.The General Counsel and Respondent were representedby counsel.Full and complete opportunity was afforded the parties to be heard, toexamine and cross-examine witnesses, to introduce evidence pertinent to the issues,and to file briefs on or before June 21 .3 Briefs have been received from the GeneralCounsel and from Respondent's counsel which have been carefully considered.At the end of the session on May 12, the hearing was adjourned to May 17 in orderto allow Respondent's counsel an opportunity to consider whether Respondent hadany further evidence it desired to introduce.On May 15, the Trial Examiner receiveda letter, dated that date, from Respondent's counsel, a copy having been duly servedupon the General Counsel, stating that Respondent did not desire to introduce anyfurther evidence.Said letter is hereby received in evidence and marked "TrialExaminer's Exhibit No. 1."On May 17, the Trial Examiner received a letter, datedMay 16, from the General Counsel, a copy of which has been duly served uponRespondent's counsel, stating that he had no further evidence to introduce.Saidletter is hereby received in evidence and marked "Trial Examiner's Exhibit No. 2."Under date of May 17, the Trial Examiner sent the following telegram to the GeneralCounsel, Respondent's counsel, and to Turner:Re:Winston & Green, 20-CA-2001-3.Having been advised by counsel thatthey do not desire to offer any further evidence in this case the hearing herein ishereby closed.Briefs are to be filed with me on or, before June 21, 1961.Upon the entire record in the case, and from his observation of witnesses, the TrialExaminer makes the following:FINDINGS of FACTI.RESPONDENT'S BUSINESS OPERATIONSWinston & Green is, and during all times material has been, a joint venture com-posed of Winston Bros. Company, a construction company with headquarters inMinneapolis, Minnesota, and Green Construction Company, also a construction com-pany with headquarters in Des Moines, Iowa.This joint venture is, and during alltimes material has been, engaged in constructing a tunnel into the mountainsidelocated some 65 miles east of Fresno, California.This job is part of an overallaAt the requestof Respondent's counselthe time to file briefs was extended to July 24 WINSTON & GREEN-651hydroelectric construction project being performed by Respondent for PacificGas & Electric Company. Respondent, during all times material has been principallyengaged in constructing dams, tunnels, powerhouses, and related projects in variousStates of the United States.During the calendar year immediately preceding the issuance of the complaintherein, a period representative of 'all times material, Respondent's purchases ofmaterials from points located outside the State of California exceeded $50,000 andduring said period Respondent rendered services valued in- excess of $50,000 to cus-tomers located outside the State of California.On the basis of the foregoing facts, the Trial Examiner finds, in line with establishedBoard authority, that Respondent is engaged in, and during all times material wasengaged in, business affecting commerce within the meaning of the Act and that itsoperations meet the standards fixed by the Board for the assertion of jurisdiction.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 294 andTunnel Workers are labor organizations admitting to membershipemployees of Respondent.M. THE UNFAIR LABORPRACTICESA. The pertinent facts 4In September 1959, Respondent commenced the so-called Pacific Gas & Electrictunnelingjob, the persons workingthereon beingthe only employees of Respondentinvolved in thisproceeding.In October 1960, and in December 1960, the Tunnel Workers filed threepetitionswiththe Board seeking to be certifiedas the collective-bargainingrepresentative ofcertain employees,includingcertain employees of Respondent working on the afore-mentionedtunnelingjob.Said petitions were dismissed by the Regional Directorwithwhom they had been filed on the ground that the units sought wereinappropriate .5On January 9, the Tunnel Workers struck Respondent's Pacific Gas & Electrictunnelingjob as well as other northern California tunnel construction projects.Thelegendappearing on thesignscarried by the pickets at Respondent's jobsite was tothe effect that the Tunnel Workers were demanding immediate Board representationelections.The strike at Respondent's jobsite was called off on January 26.During the strikesome of Respondent'semployees crossed the picket line andworked; others observed the picket line and refrained from working. In fact,Local 294 considered the strike an "unauthorized" one and its members were per-mitted to cross the picket line and work behind it.Amongthosemembersof Local 294 who worked on the job during the strikewere the three complainants; viz, T. J. Turner, Sidney Andrus, and Richard LeeFisher.Prior to and during the strike, Turner worked as a chuck tender. Prior tothe strike Andrus and Fisher were chuck tenders but workedasminersduring thestrike.In fact, Andrus and Fisher were the only ones who worked as miners duringthe strike, the regular miners having struck.Normal work after the strike resumed with the day shift on January 27, followingoral assurances on all sidesthat the crews (day, swing, and graveyard) were to bemanned thesameas they had been before the strike and that there was to be no41n the light of the TrialExaminer'sobservation of the conduct and deportment atthe hearing of all the persons who testified herein, and after a very careful scrutiny ofthe entirerecord, all ofwhich has been carefullyreadand parts of which have been re-read and recheckedseveral times, andbeing mindful of the contentions of the partieswith respect to the credibility problems here involved, of the fact that in many Instancestestimonywas given regardingevents which took place many months prior to the openingof the hearing, and of the fact that very strong feelings have been generated by the cir-cumstances of this case, coupled with the fact that it would unduly protract this reportgreatly tosummarizeall the testimony or to spell out fully the confusion and incon-sistencies therein, the following is a composite picture of all the factual Issues involvedwith respect to this subsectionThe parties may be assured that in reaching all resolu-tions, findings,and conclusionsherein, the record as a whole has been carefully reviewed ;relevant cases have been studied;and eachof the contentions advanced has been dulyweighed, eventhough not specifically discussed.5At the timeof the hearing herein,there were pending before the Board petitions forreconsideration of theRegional Director's dismissals. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscrimination or recrimination against anyone who participated in or who refrainedfrom participatingin the strike.6About 30 minutes prior to the commencement of the January 30 graveyard shift,Turner, in order to changeinto hiswork clothes, went into thechangehouse,7where Henry (Slim)McKenny,Toby Williams, Elmer Strope, Fisher, and Andruswere gettingready to go to work.UponseeingTurner, McKenny asked Turner ifhe wanted to know what he had said to him on the bridge, located near the jobsite,some nightsprevious.When Turner replied in the affirmative, McKenny said, "Yoube down [at the bridge] and I will sure tell you what Isaid."When Turner re-marked that he had to pass the bridgeon hisway home, McKenny said, "You maynot get home,scab."Turner made no response to that remark.Whereupon Mc-Kenny called Turner a"scab."Turner then called McKenny a scab, addinga vulgar and obscene appellation to the word "scab."McKenny thereupon rushedtoward Turner with a drawn knife, saying, "You are fired.You used to tend chuckfor me but you are fired,and I am goingto cut yourthroat."Turner,while backing away from McKenny, said, "Aw, Slim,no usefeeling like that."McKenny, nevertheless, continued toward Turner swinging the drawn knife in amenacing manner.Turner then picked up a broom, which was near the door ofthe change house, and while using it to ward off McKenny, pushed the brush endinto the Matter's face.When the broom handle broke, Turner dropped the broomand picked up his lunch pail, threw it at the oncoming McKenny, and then ran outof the change house.Upon leaving the change house, Turner "ran into" Al Costner, Respondent'sgeneralsuperintendent.Turner told Costner what had happened in the changehouse.Costner then went into the change house and asked McKenny whether hehad "pulled a knife" on Turner.When McKenny denied doing so, Costner calledWilliam D. Hostetter, Respondent's general foreman or "walker."When Hostetter arrived he called all the men out of the change house.Hostetter,inCostner'spresence,then asked McKenny whether he had pulled a knife onTurner.When McKenny denied doing so, Hostetter asked Andrus about the matter.Andrus replied that Hostetter should ask one of his own men, suggesting the nameof Toby Williams.8Thereupon, Hostetter asked Williams whether McKenny hadpulled a knife on Turner.When Williams tried to avoid answering the questiondirectly,Hostettersaid,"Toby,be a man.Did he pull that knife out?" to whichquestionWilliams answered in the affirmative.Hostetter then told McKenny thathe was fired.Hostetter then said to Turner that Turner had his permission to takeMcKenny out and beat his head off because of the knife-pulling incident.Turnerreplied that becauseMcKenny was drunk, McKenny was not "his equal" andhence he would notfight him.°Hostetter, after firingMcKenny, told the others to go to work.Turner, hisbrother Lonnie, Andrus, Fisher, Strope, and Clemmon Beck went to the mouth ofthe tunnel and all of them, except Strope who did not work inside the tunnel, goton the motor preparatory to going to their respective work stations.When it be-came obvious that the miners were not going to work, the above-named five personswho were waiting at the mouth of the tunnel went into the tunnel and to work.In the meanwhile, Hostetter and the fiveremainingminers and Don Kempvanee 10stayed near the change house discussing the situation; the six employees maintainingthat if Hostetter did not immediately fire Turner they would all quit and Hostetterstating that he would not discharge Turner.Finally, at about midnight, Hostetterleft the group and went into the tunnel to supervise the workmen therein, and theminers andKempvanee went to confer with Costner.Upon arriving in Costner's office, Williams, who apparently was the spokesmanfor the employee group, informed Costner that the six of them were quittingbecause Hostetter refused to discharge Turner and requested that their paychecks"The credibleevidence establishesthat at the time of the strike about 50 percent ofRespondent's employees, in the classifications herein involved, had dual membership inthe Tunnel Workers and in Local 294 and that all the strikers were not only members ofthe Tunnel Workers but were also members of Local 294; for all Respondent's employees,strikers and nonstrikers, were members of Local 294"A 30- by 8-foot or so house trailer was used for the men to change their clothes.A miner who went out on strike and a Tunnel Workers membereHostettertestified,and the Trial Examiner finds, that he noticed that night thatMcKenny was verydrunk,smelled of liquor, staggered, and his speech was impaired.10 Theminers wereWilliams, PortugeeSoars,Richard and Frank Smith,and a mancalled "Doc"Kempvanee was "the nipper" on the jobAll of these six men had joinedthe Tunnel Workers' January 6 to 29 strike referred to above WINSTON & GREEN653be made out.During the discussion which ensued, Costner expressed his regretsthat the group was determined to quit because they were good workmen.ToCostner's remarks,Williams responded, "You can [rectify] the whole thing verysimply. Just get rid of Turner and we will go to work."As found'above, Hostetter left the five miners and Kempvanee at midnight andwent into the tunnel.About an hour, and a half later, he decided to go out andcontact the miners and Kempvanee to ascertain "what was going on."He went di-rectly to Costner's office where the six men were talking to Costner while waitingfor their paychecks. In an effort to get the men to go to work, Hostetter offeredto quit his job.Williams stated that "it wasn't him" that the men objected to butTurner's presence on the job.After further discussion, Hostetter turned to Costnerand said, "We had better get [these] men back on the job."Costner replied that itwas up to Hostetter to straighten the matter out.Thereupon, Hostetter said, "Let'sgo to work, then. I will get Turner out of the tunnel."About 2 a.m., the five miners and Kempvanee went to work.At the same time,Hostetter told Turner to get on the motor and ride out of the tunnel and helpStrope who was then working on the dump pile," adding, "We have got to iron thisthing out."A little later Hostetter told Turner that Turner should remain off thejob for a few days until the whole situation could be cleared up.Turner worked on the dump pile for approximately 2 hours when he injured hisankle.Hostetter drove him to the first-aid man who bandaged the ankle and gaveTurner a slip to report to his family doctor.Hostetter then drove Turner back to thejobsite and Turner waited in Fisher's car.12On the morning of January 31, at the end of the graveyard shift, a meeting washeld between James G. Tripp, Respondent's project manager, Costner, Hostetter,Jesse Bernard, the Union's business representative, Andrus, and Fisher.Thereat,Andrus and Fisher were informed by Hostetter that they were being transferredout of the tunnel to the sand trap commencing with the February 1 day shift.When Andrus asked the reason for the transfer, Hostetter replied that they werebeing transferred in order "to keep the trouble down, that [Andrus and Fisher were]troublemakers."Andrus then said, "It is funny.We worked with these guys in 14tunnels, and all of a sudden overnight we are troublemakers, which doesn't makesense to me. . .When we go to the sand trap we are actually taking a cut inpay.We are taking a cut in travel time, in shift time, and in bonus."WhenHostetter replied, "Bonus has no bearing on it. It is a gift."Andrus said, "Whydon't you give it over there just as easy?"Hostetter then remarked, "I wouldn'tgive any one of these miners I got for the whole bunch of you guys, not one ofthem.You are not as good as them. They are good miners, and I am going tokeep them on this job, and I am going to keep this job open." Tripp also statedat this meeting that the bonus was just a gift, adding, "We are giving that to youpeople.You still have your jobs; you don't have a cut in pay."When Andrusstated, "What is this?No cut in pay?We don't get travel time.We don't getshift time, and we don't get no bonus. The way I look at it, our take-home pay issalary, regardless of what way you look at it."Tripp replied, "Oh, no, not at all.That is a gift." 13When questioned about Turner, either Tripp, Hostetter, or Cost-ner stated that Turner would be returned to his job as soon as he was released by hisdoctor.During the course of the meeting referred to immediately above, Costner remarkedthat Andrus and Fisher were being transferred in order to keep "trouble down" andthat anything Hostetter decided to do with respect to those two men he would ap-prove because Hostetter was the general foreman on the job.With respect to the transfers of Andrus and Fisher, Tripp testified, and the TrialExaminer finds, that Costner told him that Hostetter had recommended that Andrusand Fisher be transferred to the sand trap, that he approved the transfers; that Andrusand Fisher were to remain on the sand trap "until we [could].get the strongflow of feelings against each other settled down" and the transfers were made inorder to "separate those two particular fellows from the rest of the group becauseof the friction which did exist between them . . . we had two groups, basicallyspeaking; one consisting of Andrus and Fisher, and one, the miners.We [had]a tunnel job going.We had found by experience that Andrus and Fisher wereunable to drive that tunnel; 14 that we could not put the rest of the men over in the11The dumpman's job pays 14 cents per hour less than a chucker's13Turner normally drove to and from work with FisherisMen working on the sand trap do not share in the bonus, nor do they receive traveland shift time.14 Andrus and Fisherworked as minersduring the aforementioned strike 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDsand trap which was the only other area we had to separate these groups. So, it wasmy decision that Andrus and Fisher . . . would have to be the ones that wouldbe moved over to the other side. I had planned that as a temporary expedient untilwe [could] get the whole thing quieted down and smoothed out . . . there wasquite a strong tideof feeling flowing."On Sunday, February 5, Tripp, Costner, Hostetter, Joseph McDonald, Respond-ent's vice president, and Paul R. Haerle, Esq., Respondent's counsel, met with CharlesRobinson, business agent of the Northern California District of Laborers, Bernard,Chester Mucker, business representative of Local 294, Turner, Andrus, and Fisher.During the course of the discussion at the meeting referred to in the precedingparagraph,McDonald stated that he would visit the jobsite during the week andtry to induce the members of the Tunnel Workers to permit Turner, Andrus, andFisher to return to the jobs they held immdiately prior to the strike; that the men'ssafety had to be considered; that Turner, Andrus, and Fisher were shifted from theirregular assignmentsby their supervisors "for the expediency of the job" and he hadto support his job supervisors; that it was of utmost importance to keep the jobgoingby having the entire crew working together; that, in the interim, Andrus andFisher could return to work immediately in the sand trap, and Turner on the dumppile as soon as he was released by his doctor; that Turner, Andrus, and Fisherwould be returned to the jobs each held immediately prior to the strike if "it couldbe worked out"; and that he would discuss the whole matter with the Tunnel Work-ers and try to get them to agree to allow Turner, Andrus, and Fisher to return totheir original jobs; but he doubted whether the Tunnel Workers would work onthe job with Fisher, Andrus, and Turner.At the above-mentioned meeting, Tripp stated, among other things, that if Andrusand Fisher had not been shifted to the sand trap, the members of the Tunnel Workerswould have walked off and the job would be shut down; and that their transferswere made "simply for the expediency of the job and the safety of the crews."At the aforesaidmeeting,Hostetter stated that the Tunnel Workers maintained a"blue book and nobody who worked behind the picket lines during this strike willbe allowed to work in tunnels in the State of California." 15On February 7, Tripp, Costner, Hostetter, and Foreman Proffitt met at the jobsitewith five or six of the miners as well as with Strope, Beck, and Lonnie Turner. Themain purpose of themeeting was"to bring Andrus and Fisher and Turner back intothe shift as it had been composed previously."At thismeeting,Hostetter beggedand pleaded with the miners to permit Andrus and Fisher to go back to their originaljobs.One of the miners stated, during the course of the meeting, that they wouldpermit Fisher, who was a nonstrikingminer, to work in the tunnel, provided he wasdemoted to a chuck tender.The net result of the meeting, which lasted some 30 or40 minutes, was that Andrus and Fisher could return to their regular graveyard shiftstarting that night but the miners refused to allow Turner to return to his chuck tenderjob and demanded his immediate termination. Shortly after this meeting Tripp de-cided to discharge Turner.That night, February 7, Tripp went to the home of Andrus where he talked toAndrus and Fisher.The sole purpose of this visit was to offer Andrus and Fisherreinstatement to their tunnel jobs.During the course of the meeting, Tripp toldAndrus and Fisher that after talking to the miners "for quitea spell," they finallyagreed to allow Andrus and Fisher to return to their original tunnel jobs.Andrustestified, and the Trial Examiner finds,15 that the following then ensued:he (Tripp) said, -"You can come back on one condition: That you gothere, anything they [the strikingminers]tellyou, you take; anything theysay, you do."15 It is significant to note that,'during the aforesaid Tunnel Workers strike, Hostetter,who did not work during the' aforementioned strike, except the first night thereof, eventhough at least six members of his crew worked behind the picket line, stopped the car inwhich Turner,his brother Lonnie, Andrus,Fisher,Beck, and Strope were and asked thetwo Turner brothers and Beck whether tliey knewwhat theywere doing by crossing thepicket line and that when they replied that*itwas an unauthorized strike and theirUnion gave them permission to cross- the picket line,Hostetter remarked,"Someone isgoing to get hurt over this and it won't be me"Hostetter also remarked on that occa-sion, "If your walker(foreman)Is not crossing the picket line, you should know betternot to cross it."19Andrus'version of what transpired at this meeting is substantiated,in the main, bythe credited testimony of Fisher. WINSTON & GREEN655I said, "Mr. Tripp, you expect me 'to buy that?"He said, "That is the onlycondition you can come back in."I said, "I can't accept them."I said, "I can't buy that.The other guys are working the same as us.I can work right along with them, but that isn't a condition to go back on.We can't say nothing, can't do anything; but the rest of them can do and saywhat they want; and we take it." . . . He said, "That is the way itis going tobe.The job is going smooth and I intend to keep it that way."So I said, "I can't accept those conditions, Mr. Tripp."I said, "You going to fire me?".He said, "No, I am notgoing to fireyou because if I do, I break my contract with [Local 294], and then [Local 294]is going to get on me."I said, "You going to lay me off?" He said, "Definitely not," ... "I can'tdo that because the [Local 294] will get me . . . because I have an agreementwith [it].that each mangoesback to his specific job."I said, "In other words, we are laid off, then?"He said, "Well, take it as youwant it, but that's the agreement: come back under my terms as I offered it ordon't come back."I said, "I can't; not under those agreements, because,.it isnot right.Me and Fisher go back; anything they tell us, anything they do to us, we musttake." . . . "No, that's no agreement, and I don't accept it."And he said, "Well, that's it."Fisher also informed Tripp that he would-not accept reinstatement under the profferedterms.When Tripp was asked by Fisher regarding drawing unemployment compensation,Tripp replied, to again quote from Andrus' credited testimony, ". . go down anddraw unemployment.Send the papers to me and I will see that you get yourunemployment."-On February 13, Bernard, business representative of Local 294, informed Trippby telephone that Turner had been released by his doctor and was ready to go towork.Tripp replied that he had talked to theminersand he had been informedthat Turner was equally responsible-for the January 30 McKenny fight and that hewould not put Turner back on the job.The credited evidence, as epitomized above, clearly establishes that the sole reasonRespondent transferred Turner, Andrus, and Fisher out of the, tunnel and later dis-charged them was to escapethe penaltiesthat were implicit in the threats of theTunnel Workers. In other words, Respondent feared that if it allowed Turner,Andrus, and Fisher toremain inthe jobs they held -at the commencement of theJanuary Tunnel Workers strike, it would be,faced,with another Tunnel Workersstrike or other economic reprisals.The choice selected by Respondent was outsidethe pale of the Act. Between thepenaltiesattached to a disregard of the obligationimposed by the Act not to discriminate against any employee with respect to hishire or tenure of employment or any-term or condition.of his employment and theeconomic hardships that might. develop by ignoring the, Tunnel Workers'. threats,Respondent elected to bow to the latter and accept the former.Respondent there-fore must be directed to reverse its position to conform to the requirements of thelaw.As the Ninth Circuit carefully pointed out inN.L.R.B. V. Star Publishing Co.,97 F. 2d 465, 470, "The Act prohibits unfair labor practicesin all cases.,It permitsno immunity because the employer may think that exigencies of the moment requireinfraction of the statute.In fact, nothing in the statute permits or justifies itsviolation by the employer."This rule'has been followed in numerous other casesinvolving employers who have refused to obey the mandate of the Act because ofpressure by one union which was party to a jurisdictional labor dispute.The statute"permits no immunity because of undue 'hardship or economic pressure imposed onthe employer. It leaves no room for the appeasement of hostile interests . _ .."1717McQuay-NorrisManufacturing Co v N L R.B ,116 F 2d 748, 752 (C A. 7) See alsoNLRB. v Isthmian Steamship Company,126 F. 2d 598 (C A.2) , NLRB v. HudsonMotor Car Company,128 F 2d 528 (C A6) ; N.L R B. v John Engelhorn & Sons,134F 2d 553 (C.A. 3) ; SouthAtlantic Steamship Co v. N.L R.B ,116 F 2d 480 (CA 5)N L R B v. Gluck Brewing Co ,et al.,144 F 2d 847 (C A8) ;Warehousemen's Union 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDA contraryprinciplemaking enforcement of the provisionsof the Actdependentupon considerations of the economic hardships imposed upon an employer would,as here, nullify the rights guaranteed employeesby the Act toengage in,or to re-frain from engaging in, any of the activities described in the statute.Under the circumstances,and upon the entire record in the case, the Trial Ex-aminer is convinced,and finds, that Turner was transferred by Respondent fromhis chuck tender job to the dump pile, laid off, and subsequently discharged becauseof the unlawful pressure brought upon Respondentby theTunnel Workers.Thisconclusion becomes inescapable when consideration is given toTripp's admission,made during the course of his cross-examination by the General Counsel, that hewould have reinstated Turner to his chuck tender job if it had not been for theminers' objections.Accordingly,the Trial Examiner findsthat theaforesaid transfer,layoff,and discharge of Turner were violative of Section 8(a)(3) of theAct.TheTrialExaminer also finds that Respondent bowed to the unlawful pressure exertedby the Tunnel Workers and transferredAndrusand Fisher from their tunnel jobsto the sand trap and then,being fearful that the Tunnel Workers might provoketrouble on the job if Andrus and Fisher were returned to their tunnel jobs,offeredAndrus and Fisher reinstatement to their original jobs under conditions clearly dis-criminatory.In fact, the Trial Examiner is convinced, and finds,that Tripp wellknew that neither Fisher nor Andrus would return to their tunnel jobs under theconditions outlined byhim.Theoffers of reinstatement therefore were not made ingood faith and hence were not bona fide offers of reinstatement.Since the aforesaiddiscriminatory acts of the Respondent interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section7 of the Act, they werelikewise violative of Section 8(a) (1) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connectionwith the operations of Respondent as described in section I, above, have a close,intimate, and substantial relation to trade,traffic,and commerce among the severalStates and, such of them as have been found to constitute unfair labor practices,tend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1) and (3)of the Act, the Trial Examiner will recommend that itcease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.Having found that Respondent has discriminated in regard to the hire and tenureof employment,and the terms and conditions of employment,of Turner,Andrus,and Fisher,the Trial Examiner will recommend that the Respondent offer themimmediate and full reinstatement to the jobs each had at the commencement of theTunnel Workers January 1961 strike,or substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges.The Trial Examiner willalso recommend that the Respondent make Turner,Andrus, and Fisher whole forany loss of pay they may have suffered by reason of the Respondent's discriminationagainst them,by payment to each of a sum of money equal to the amount he nor-mally would have earned as wages from January 31,1961, to the date of the Re-spondent's offer of reinstatement, less his net earnings during that period.Loss of pay shall be computed and paid in accordance with the formula adoptedby the Board in F.W.Woolworth Company,90 NLRB 289.The unfair labor practices found to have been engaged in by Respondent are ofsuch a character and scope that in order to insure Respondent's employees theirfull rights guaranteed them by the Act it will be recommended that Respondentcease and desist from in any manner interfering with, restraining, and coercing its_employees in their rights to self-organization.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case,the Trial Examiner makes the following:Local 117, International Brotherhood of Teamsters,Chauffeurs,Stablemen d Helpers ofAmerica, AFL (McKesson&Robbins,Inc) v. N L.R B ,121F 2d 84(D.C D C.)N L R.B v National Broadcasting Company, Inc, et al,150F. 2d 895 (C.A 2) WINSTON & GREEN657CONCLUSIONS OF LAW1.Hod Carriers Building and ConstructionLaborers, Local 294,and Tunnel andRock Workers of America are labor organizations within the meaning of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment and the.terms and conditions of employment of Turner,Andrus,and Fisher,thereby dis-couraging membership in the Union,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (3) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofthe rightsguaranteed in Section7 of the Act,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Local#841,International Union of Operating Engineers, AFL-CIO [AvcoConstruction,Inc.]andKenneth E. Cooprider.Case No. 25-CB-435. January 30, 1962DECISION AND ORDEROn October 13, 1961, TrialExaminer Morton D. Friedman issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in andis engaging in certainunfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, -as set forth in the Intermediate Reportattached hereto.Thereafter the Respondent filed exceptions to theIntermediate Report.,Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the 'exceptions, and the entire record in this proceeding,'and hereby adopts the findings, conclusions, and recommendations ofthe TrialExaminer.ORDERUpon the entire record in this proceeding,and pursuant to Section10(c) of the National Labor Relations Act, as amended,the NationalLabor Relations Board hereby orders thatLocal #841, InternationalUnion of Operating Engineers,AFL-CIO,its officers,representatives,agents, successors, and assigns,shall:iAs therecord and'the exceptions adequately'present the issues and the positions ofthe parties,the Respondent's request for oral argument is denied.13.5 NLRB No. 71.'634449-62-vo1 135-43'